Citation Nr: 1744389	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-35 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a right shin fracture.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and P. J.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his Board hearing that he is in receipt of disability benefits from the Social Security Administration (SSA).  However, a review of the Veteran's claims file does not show that any effort was ever made to obtain and associate any such records to his VA claims file so they may be considered in this appeal.  Therefore, this claim must be remanded to obtain the Veteran's complete SSA record.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2) (2016); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Veteran also testified at his Board hearing that he had recurrent back problems while on active duty service which persisted both following active duty service and prior to a December 2010 car accident which necessitated back surgery.  His available service treatment records include a number of records reflecting complaints of and treatment for back problems.  See, e.g., February 1982 service treatment record, April 1985 Report of Medical History. 

In January 2012, the Veteran underwent a VA back conditions examination in which he was noted to have diagnoses of low back strain, lumbar degenerative disc disease, and retrolisthesis at the L5-S1 level.  The VA examiner provided a negative nexus opinion, and noted service treatment records showing the Veteran was seen for complaints of back strain while in service but stated he did not "believe this in any way accounts for his degenerative spine condition today or for any back strain that he experiences."  Rather, the examiner stated that the Veteran's back surgery may account for his current symptoms, and that a degenerative lower spine condition may result in low back pain entirely on its own.  However, the examiner did not provide any explanation for how he arrived at this conclusion, and he did not consider the Veteran's lay reports of recurrent back pain following active service and prior to his back surgery.  As such, an addendum opinion is needed before the Board can adjudicate the Veteran's claim.

Since the claims file is being returned it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Take all appropriate action to obtain records from SSA, including a copy of its determinations concerning the Veteran's claim for disability benefits, together with the medical records that served as the basis for any such determination.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed lumbar spine disability.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam. 

Based on the examination and review of the record, the examiner is requested to provide an opinion addressing the following question:

Is it at least as likely as not (50 percent or higher probability) that any diagnosed lumbar spine disorder had its onset in or is otherwise related to active duty service?

The examiner is asked to specifically comment on lay and medical reports in the record noting that Veteran suffered from recurrent episodes of back pain both during and following active duty service and prior to back surgery in December 2010.   

Detailed rationale is requested for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




